Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Vasily Ignatenko on 09/02/2022.

The application has been amended as follows: 
In claim 112, line 41, after “R5” delete “ , R6 and R8” and insert --- and R6 --- 
In claim 112, line 42, after “C1-4 haloalkyl” delete “ ; " and insert --- , and one of R8 is hydrogen and other R8 is independently selected from the group consisting of hydroxy, C1-4 alkyl-CO2H, and C1-4 haloalkyl ; ---
In claim 113, line 15, after “renographin,” delete “ROX, TAMRA, TET” and insert --- rhodamine X (ROX), carboxytetramethyl rhodamine (TAMRA), tetrachlorofluorescien (TET) ---
In claim 121, line 17, after “R5” delete “ , R6 and R8” and insert --- and R6 --- 
In claim 121, line 18, after “C1-4 haloalkyl” delete “ ; "  insert --- , and one of R8 is hydrogen and other R8 is independently selected from the group consisting of hydroxy, C1-4 alkyl-CO2H, and C1-4 haloalkyl ; ---
Claims 125-130 are rejoined. According to rejoinder provision under MPEP 821.04 claims are examined and allowed because they are dependent on allowed claim 112.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The compounds, pharmaceutical compositions thereof and method of using the composition of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The closet prior art is US 2010/0068151 and US 2014/0056964 which discloses composition comprising granzyme B inhibitors that do not fit within the scope of the compounds of the instant claims as recited in claim 112. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618